NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0282n.06

                                           No. 20-6309


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                               )
                                                                                     FILED
                                                                               Jun 08, 2021
                                                         )
                                                                           DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
 v.                                                      )      ON APPEAL FROM THE
                                                         )      UNITED STATES DISTRICT
 VICENTE CORONA,                                         )      COURT FOR THE EASTERN
                                                         )      DISTRICT OF TENNESSEE
        Defendant-Appellant.                             )
                                                         )


BEFORE:        SUTTON, Chief Judge; SUHRHEINRICH and NALBANDIAN, Circuit Judges.

       SUHRHEINRICH, Circuit Judge. A jury convicted Vicente Corona of narcotics and

money laundering conspiracies. He now seeks a sentence reduction under the “compassionate

release” statute, 18 U.S.C. § 3582(c)(1)(A). The district court denied his request, concluding that

Corona had not established any extraordinary and compelling reasons for compassionate release.

We affirm.

       In 2008, a jury found Corona guilty of conspiracy to transport cocaine and marijuana,

conspiracy to commit money laundering and aiding and abetting others in distributing five or more

kilograms of cocaine on three separate occasions. See United States v. Corona, 493 F. App’x 645,

647 (6th Cir. 2012). Because he had three prior felony convictions, the district court enhanced his

sentence under 21 U.S.C. §§ 851 and 841(b)(1)(A), from 360 months to life imprisonment. We

affirmed Corona’s conviction and sentence. Id. at 659.
No. 20-6309, United States v. Corona


         In December 2018, Congress enacted the First Step Act. See Pub. L. No. 115-391, 132

Stat. 5194. Section 401 of the Act reduced the enhanced mandatory minimum sentences for certain

controlled substance offenses. 132 Stat. at 5220–21. Prior to 2018, a violation of § 841(b)(1)(A)

carried a mandatory minimum sentence of twenty years if a prior conviction was for a “felony drug

offense.” 21 U.S.C. § 841(b)(1)(A) (pre-2018 provision). Section 401 reduced the mandatory

minimum to fifteen years, and only if the prior offense was a “serious drug felony.” Id. (current

version). However, Congress did not extend this change to a defendant sentenced before the First

Step Act’s enactment. The Act explicitly states that § 401 applies only to defendants sentenced

after the Act’s passage. United States v. Tomes, 990 F.3d 500, 505 (6th Cir. 2021); 132 Stat. at

5221.

         In July 2020, Corona filed a motion for compassionate release under § 3582(c)(1)(A),

which allows a district court to reduce a defendant’s sentence if “extraordinary and compelling

reasons” exist and the 18 U.S.C. § 3553(a) factors also justify a sentencing reduction. United

States v. Hampton, 985 F.3d 530, 531 (6th Cir. 2021). In support of the motion Corona cited a

COVID-19 outbreak at his prison facility, his age, rehabilitative efforts, family support, and

§ 401’s reduction of mandatory minimums for certain drug offenses. As to the final factor, Corona

argued that two of his three prior drug felony convictions would not qualify as a “serious drug

felony” under § 401 because for those two offenses he had not “served a term of imprisonment of

more than 12 months.” See 21 U.S.C. § 802(57).

         After considering the factors “individually and in combination” the district court concluded

that Corona had not proven any extraordinary and compelling reasons to warrant a compassionate

release and denied the motion. Applying the application notes for USSG § 1B1.13,1 the court held


1
 At the time the district court issued its decision, it was unclear whether the court was bound by the Sentencing
Guidelines’ definition of “extraordinary and compelling reasons.” We resolved that question in United States v. Elias,

                                                         -2-
No. 20-6309, United States v. Corona


that Corona had not offered any documentation to substantiate the severity of any medical

conditions; his age (51) was not considered extraordinary under the guideline, which applies only

to persons 65 and older; and his family support was positive and not like the dire circumstances

envisioned by the guideline. As to the § 401 factor, the court held § 401 did not apply to Corona

because he was sentenced eight years before the First Step Act was passed. And to characterize

the change in law as an extraordinary and compelling circumstance would “circumvent Congress’s

express intent.”

        Corona stays the course on appeal, arguing that the aforementioned factors “collectively

provide extraordinary and compelling reasons to reduce” his life sentence.

        Corona’s argument is foreclosed by our recent decisions in Tomes and United States v.

Jarvis, --- F.3d ----, 2021 WL 2253235 (6th Cir. June 3, 2021). The defendant in Tomes asserted

that “the presence of COVID-19 in prisons, coupled with his increased susceptibility to serious

illness from the virus because of [his] chronic asthma” constituted “extraordinary and compelling

reasons” for a reduced sentence.            Tomes, 990 F.3d at 501.           He further claimed that “his

rehabilitation, strong family support, and apparently inequitable sentence were extraordinary and

compelling reasons for release.” Id. at 502. He explained that if the First Step Act applied, his

prior state convictions for trafficking in cocaine would not qualify as “serious drug felonies” and

that the mandatory floor would therefore no longer have applied to him, resulting in a lower

sentence. Id. at 505. The district court held that the defendant had failed to substantiate his medical

condition claims. Id. The court also rejected Tomes’s assertion that his rehabilitation, family




holding that district courts have full discretion to define the term without consulting the USSG § 1B1.13. 984 F.3d
516, 519–20 (6th Cir. 2021).

                                                       -3-
No. 20-6309, United States v. Corona


circumstances, and sentence, even when considered holistically, were extraordinary and

compelling. Id. at 502.2

         This court affirmed the district court’s rejection of the defendant’s chronic asthma and

prison conditions argument. Id. at 504–05. We also held that the non-retroactive First Step Act

amendment does not constitute an “extraordinary and compelling” reason to justify a sentence

reduction, explaining that “we will not render § 401(c) useless by using § 3582(c)(1)(A) as an end

run around Congress’s careful effort to limit the retroactivity of the First Step Act’s reforms.” Id.

at 505.     We therefore affirmed the district court’s denial of the defendant’s motion for

compassionate release. Id.

         Jarvis involved similar issues. There, Jarvis moved for compassionate release. He argued

that “if he were sentenced for the same offenses today, he would receive a sentence of 25 years,

not 40 years.” 2021 WL 2253235, at *1. In Jarvis’s eyes, that fact, combined with COVID-19,

Jarvis’s high blood pressure, and his rehabilitation, amounted to an “extraordinary and compelling

reason” for release. We disagreed. For a district court to consider a disparity arising from a non-

retroactive or partially retroactive sentencing change, whether by itself or in combination with

other factors, as part of its inquiry into extraordinary and compelling reasons would end run around

congressional design. Id. at *1–2.

         In this case, Corona raises a virtually identical argument to that in Tomes and Jarvis, that

is, the current COVID-19 outbreak in his prison, his age, his rehabilitative efforts, his family

support, and the First Step Act “collectively provide extraordinary and compelling reasons” for

compassionate release. Like the court in Tomes, the district court in this case considered all of the



2
  In the lower court Tomes explicitly argued that the sentence disparity, along with his rehabilitative efforts, family
circumstances, and medical conditions “combine to present extraordinary and compelling reasons.” R. 244, United
States v. Hollis, No. 3:16-cr-00113-DJH-HBB-2 (W.D. Ky. May 26, 2020) (emphasis added).

                                                         -4-
No. 20-6309, United States v. Corona


reasons presented by Corona, and concluded that none of them, individually or collectively,

created extraordinary and compelling reasons warranting compassionate release. Thus, the district

court did not abuse its discretion in finding no extraordinary and compelling reasons existed.

Tomes, 990 F.3d at 504–05; see also United States v. Wills, --- F.3d ---, No. 20-6142, 2021 WL

1940430, at *2 (6th Cir. May 14, 2021) (affirming the district court’s denial of compassionate

release when it declined to circumvent Congress’s expressed intent to consider the sentencing

disparity as extraordinary and compelling).

       Another recent decision of this court does not alter this conclusion. See United States v.

Owens, No. 20-2139, 2021 WL 1811538 (6th Cir. May 6, 2021). Although acknowledging

Tomes’s holding that a non-retroactive amendment does not qualify as an extraordinary and

compelling reason for a sentence reduction, the Owens majority nonetheless states that a district

court may still consider First Step Act arguments in combination with other factors that may

constitute extraordinary and compelling reasons for compassionate release. Id. at *7. As we

recognized in Jarvis, this conclusion cannot be squared with Tomes, where like Corona, the

defendant bundled his age, his rehabilitation efforts, and strong family ties to his First Step Act

argument. Tomes, 990 F.3d at 502; see Jarvis, 2021 WL 2253235, at *3–4. As noted in Tomes,

such a back door attempt to reintroduce an expressly excluded factor thwarts congressional intent

in making the First Step Act non-retroactive. Tomes, 990 F.3d at 505. We therefore decline, as

we must, to follow Owens because Tomes was decided first and therefore controls. See Jarvis,

2021 WL 2253235, at *4; see also Salmi v. Sec’y of Health & Hum. Servs., 774 F.2d 685, 689 (6th

Cir. 1985) (holding that one panel of this court cannot overrule the decision of another panel absent

an intervening Supreme Court decision or en banc consideration).




                                                -5-
No. 20-6309, United States v. Corona


       We end our analysis here. See United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021)

(clarifying that “district courts may deny compassionate-release motions when any of the three

prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”); see also

United States v. Ruffin, 978 F.3d 1000, 1005 (6th Cir. 2020) (noting that the district court has

“substantial discretion” in weighing the § 3582(c)(1)(A) factors).

       We affirm.




                                                -6-